Name: Commission Implementing Regulation (EU) No 678/2014 of 19 June 2014 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances clopyralid, cyprodinil, fosetyl, pyrimethanil and trinexapac Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  chemistry;  means of agricultural production;  marketing
 Date Published: nan

 20.6.2014 EN Official Journal of the European Union L 180/11 COMMISSION IMPLEMENTING REGULATION (EU) No 678/2014 of 19 June 2014 amending Implementing Regulation (EU) No 540/2011 as regards the extension of the approval periods of the active substances clopyralid, cyprodinil, fosetyl, pyrimethanil and trinexapac (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular the first paragraph of Article 17 thereof, Whereas: (1) Part A of the Annex to Commission Implementing Regulation (EU) No 540/2011 (2) sets out the active substances deemed to have been approved under Regulation (EC) No 1107/2009. (2) The approvals of the active substances clopyralid, cyprodinil, fosetyl and trinexapac will expire on 30 April 2017 and that of the active substance pyrimethanil will expire on 31 May 2017. Applications have been submitted for the renewal of the approval of those active substances. As the requirements laid down in Commission Implementing Regulation (EU) No 844/2012 (3) apply to those active substances, it is necessary to provide for sufficient time to complete the renewal procedure in accordance with that Regulation. Consequently, the approvals of those active substances are likely to expire before a decision has been taken on their renewal. It is therefore necessary to extend their approval periods. (3) Implementing Regulation (EU) No 540/2011 should therefore be amended accordingly. (4) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where no supplementary dossier in accordance with Implementing Regulation (EU) No 844/2012 is submitted no later than 30 months before the respective expiry date laid down in the Annex to this Regulation, the Commission will set the expiry date at the same date as before this Regulation or at the earliest date thereafter. (5) In view of the aim of the first paragraph of Article 17 of Regulation (EC) No 1107/2009, as regards cases where the Commission will adopt a Regulation providing that the approval of an active substance referred to in the Annex to this Regulation is not renewed because the approval criteria are not satisfied, the Commission will set the expiry date at the same date as before this Regulation or at the date of the entry into force of the Regulation providing that the approval of the active substance is not renewed, whichever date is later. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Part A of the Annex to Implementing Regulation (EU) No 540/2011 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 540/2011 of 25 May 2011 implementing Regulation (EC) No 1107/2009 of the European Parliament and of the Council as regards the list of approved active substances (OJ L 153, 11.6.2011, p. 1). (3) Commission Implementing Regulation (EU) No 844/2012 of 18 September 2012 setting out the provisions necessary for the implementation of the renewal procedure for active substances, as provided for in Regulation (EC) No 1107/2009 of the European Parliament and of the Council concerning the placing of plant protection products on the market (OJ L 252, 19.9.2012, p. 26). ANNEX Part A of the Annex to Regulation (EU) No 540/2011 is amended as follows: (1) In the sixth column, expiration of approval, of row 129, clopyralid, the date of 30 April 2017 is replaced by 30 April 2018; (2) In the sixth column, expiration of approval, of row 130, cyprodinil, the date of 30 April 2017 is replaced by 30 April 2018; (3) In the sixth column, expiration of approval, of row 131, fosetyl, the date of 30 April 2017 is replaced by 30 April 2018; (4) In the sixth column, expiration of approval, of row 132, trinexapac, the date of 30 April 2017 is replaced by 30 April 2018; (5) In the sixth column, expiration of approval, of row 135, pyrimethanil, the date of 31 May 2017 is replaced by 30 April 2018.